Name: 95/20/EC: Commission Decision of 2 February 1995 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  plant product;  America;  Asia and Oceania;  cooperation policy
 Date Published: 1995-02-07

 Avis juridique important|31995D002095/20/EC: Commission Decision of 2 February 1995 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 028 , 07/02/1995 P. 0011 - 0012COMMISSION DECISION of 2 February 1995 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (95/20/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 90/654/EEC (2),Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plants (3), as last amended by Commission Directive 92/19/EEC (4),Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Commission Directive 93/2/EEC (6),Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (7), as last amended by Commission Decision 94/21/EC (8), and in particular Article 2 thereof,Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (9), as last amended by Decision 94/21/EC (10), and in particular Article 4 thereof,Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community Directives;Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community;Whereas for certain species these determinations include Chile and New Zealand;Whereas an examination of the rules of Chile and of the manner in which they are applied has shown that, in respect of sorghum the prescribed field inspections satisfy the conditions laid down in Annex I to Directive 66/402/EEC and the conditions governing seed harvested and controlled there afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community;Whereas, for Chile, the species field pea and soya bean which were introduced into Decisions 85/355/EEC and 85/356/EEC by Commission Decision 89/124/EEC (11) and then subsequently removed, should now be reintroduced;Whereas an examination of the rules of New Zealand and of the manner in which they are applied has shown that, in respect of fodder beet the prescribed field inspections satisfy the conditions laid down in Annex I to Directive 66/400/EEC and the conditions governing seed harvested and controlled there afford the same assurances as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community;Whereas the existing equivalence for Chile and New Zealand should therefore be extended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended in accordance with Annex I.Article 2 The table in Part I (2) of the Annex to Decision 85/356/EEC is hereby amended in accordance with Annex II.Article 3 This Decision is addressed to the Member States.Done at Brussels, 2 February 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2290/66.(2) OJ No L 353, 17. 12. 1990, p. 48.(3) OJ No 125, 11. 7. 1966, p. 2298/66.(4) OJ No L 104, 22. 4. 1992, p. 61.(5) OJ No 125, 11. 7. 1966, p. 2309/66.(6) OJ No L 54, 5. 3. 1993, p. 20.(7) OJ No L 195, 26. 7. 1985, p. 1.(8) OJ No L 16, 19. 1. 1994, p. 16.(9) OJ No L 195, 26. 7. 1985, p. 20.(10) OJ No L 16, 19. 1. 1994, p. 16.(11) OJ No L 46, 18. 2. 1989, p. 30.ANNEX I 1. In the section relating to Chile, in column 3 'Pisum sativum (partim)` is inserted after 'Medicago sativa`, 'Glycine max` is inserted before 'Helianthus annuus` and 'Sorghum bicolor` is inserted after 'Hordeum vulgare`.2. In the section relating to New Zealand, in column 3 the footnote (1) is deleted in relation to the entry 'Beta vulgaris`.ANNEX II 1. In the section relating to Chile, in column 3 'Pisum sativum (partim)` is inserted after 'Medicago sativa`, 'Glycine max` is inserted before 'Helianthus annuus` and 'Sorghum bicolor` is inserted after 'Hordeum vulgare`.2. In the section relating to New Zealand, in column 3 the footnote (1) is deleted in relation to the entry 'Beta vulgaris`.